Citation Nr: 1004318	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lower left leg condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
obesity.

4.  Entitlement to service connection for a lower left leg 
condition.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for obesity.

7.  Entitlement to service connection for a right leg 
condition.

8.  Entitlement to service connection for a nervous 
condition.
9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had 
active service from August 1953 to May 1955.  The Veteran 
also had service in the Alabama Army National Guard (ALARNG) 
from April 1974 to December 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a video-conference hearing in 
connection with the issues currently on appeal.  The video-
conference hearing was scheduled and subsequently held 
before the undersigned Veterans Law Judge (VLJ) in November 
2007.  At that time, the record was held open for a period 
of 30 days to allow the Veteran the opportunity to submit 
additional evidence, but no additional evidence was 
received.  The hearing transcript is of record.  

The Veteran's claims were remanded in February 2008 for 
additional evidentiary development.  The requested 
development was completed and the Veteran's new and material 
evidence claims as well as the claims of entitlement to 
service connection for nervous condition, tinnitus, and 
obesity are before the Board for final appellate 
consideration. 

The issues of entitlement to service connection for 
bilateral hearing loss, a lower left leg condition, and a 
right leg condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service from August 1953 to May 
1955.  

2.  The Veteran also had service in the Alabama Army 
National Guard from April 1974 to December 1986.

3.  The RO denied service connection for a lower left leg 
condition, bilateral hearing loss, and obesity in a rating 
decision dated November 1999.  The Veteran did not appeal 
the RO's decision and, therefore, this decision is final.

4.  The evidence received subsequent to the November 1999 RO 
decision includes VA treatment records, private treatment 
records, Social Security Disability records, additional 
service treatment records, and hearing testimony; this 
evidence raises a reasonable possibility of substantiating 
the claims of service connection for a lower left leg 
condition, bilateral hearing loss, and obesity.

5.  Tinnitus was not present during either period of 
service, and any current tinnitus is not attributable to any 
event, injury or disease during service.
6.  The competent and probative evidence of record does not 
show that the Veteran currently has a nervous condition.

7.  Obesity is not a disability for which service connection 
can be awarded.  


CONCLUSIONS OF LAW

1.  The RO's November 1999 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2009).

2.  New and material evidence has been presented since the 
November 1999 RO decision denying service connection for a 
lower left leg condition, bilateral hearing loss, and 
obesity; thus, these claims are reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a), (c) (2009). 

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  A nervous condition was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred within one year after the Veteran's period of 
active service that ended in May 1955.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).
 
5.  Service connection for obesity is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

The RO denied the Veteran's initial claims of service 
connection for a lower left leg condition, bilateral hearing 
loss, and obesity in a rating decision dated November 1999 
on the grounds that there was no nexus between the claimed 
disabilities and the Veteran's period of active service.  
The Veteran was notified of this decision and did not 
appeal.  Thus, this decision is final.  

The Veteran sought to reopen these same service connection 
claims in August 2003. He also indicated for the first time 
that, in his opinion, the bilateral hearing loss, lower left 
leg condition, and obesity was related and/or secondary to a 
"nervous condition."  The RO denied these claims in the June 
2004 rating decision currently on appeal on the basis that 
the Veteran failed to submit new and material evidence.  In 
particular, the RO noted that there was no nexus between the 
claimed disabilities and the Veteran's period of active 
service.  Additionally, the RO noted that there was no 
evidence of "current hearing loss," nor was obesity a 
"disability" for which compensation could be awarded. 

With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last final denial and must raise a 
reasonable probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2009); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claims of service connection for a lower left leg 
condition, bilateral hearing loss, and obesity are based on 
the same factual basis that was of record when the previous 
claim was last decided on the merits.  Thus, new and 
material evidence is necessary to reopen the claims.

The evidence received subsequent to the November 1999 RO 
decision is presumed credible for the purposes of reopening 
a claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board finds that new and material evidence has been 
received.  The evidence of record at the time of the 
November 1999 RO decision consisted of the Veteran's service 
treatment records (STRs) and private treatment records.  The 
evidence now of record includes VA treatment records, 
private treatment records, Social Security Disability 
records, additional STRs, and hearing testimony.

As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for a lower left leg 
condition, bilateral hearing loss, and obesity was 
previously denied on the grounds that there was no nexus 
between the claimed disabilities and the Veteran's period of 
active service.  This determination is final as the Veteran 
did not appeal to the Board.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  Thus, 
the evidence submitted after the final November 1999 RO 
decision must relate to this fact.  The Board concludes that 
new and material evidence has been submitted in this case.

The Veteran underwent a clinical evaluation and physical 
examination in April 1974 prior to enlistment in the ALARNG.  
The clinical evaluation was normal, and no evidence of a 
lower left leg condition, bilateral hearing loss, or obesity 
was found.  Subsequent STRs, however, showed evidence of 
decreased auditory acuity, obesity, and a left leg injury.  
Effective November 16, 1994, the Veteran was awarded Social 
Security Disability benefits, in part because of his 
obesity.  Private treatment records dated September 2001 and 
May 2003 also diagnosed the Veteran as having arthritis and 
degenerative joint disease (DJD), respectively.  A May 2009 
VA Compensation and Pension (C&P) audiology examination 
found the Veteran to have bilateral mild to moderately 
severe sensorineural hearing loss.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claims of entitlement to 
service connection for a lower left leg condition, bilateral 
hearing loss, and obesity should be reopened, the Board 
concludes that the evidence described above constitutes new 
and material evidence sufficient to reopen the Veteran's 
claims.  Thus, the claims are reopened.

II.  Service Connection Claims

The Veteran in this case contends that he has numerous 
disabilities that are related to either his first period of 
active service (i.e., August 1953 to May 1955) or to his 
period of service in the ALARNG.  In the alternative, the 
Veteran's contends that these disabilities are related to 
and/or secondary to a "nervous condition."

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d).  According to 38 C.F.R. § 3.309(a) (2009), service 
connection for certain disabilities, including psychosis, 
may be granted on a presumptive basis if manifested to a 
compensable degree within one year after separation from 
service.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result 
of a service-connected disability.  When service connection 
is established for a secondary condition, the secondary 
condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  According to Allen v. 
Brown, 7 Vet. App. 439 (1995), secondary service connection 
may be found where a service connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due 
to or the result of a service-connected disorder).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 
1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2009).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full- 
time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U.S. Code] or the prior corresponding provisions 
of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 
3.6(d) (2009).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve 
veteran status for purposes of that claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

The Board acknowledges that in cases where, as here, the 
Veteran's service treatment records (STRs) have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned 
bases for its decision as a consequence of the Veteran's 
missing STRs.  Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005).

The Veteran was afforded a clinical evaluation and physical 
examination in May 1955 prior to discharge from his first 
period of service.  The Board notes that this is the only 
available STR from the Veteran's first period of service.  
The clinical evaluation was normal, and no evidence of a 
nervous condition, tinnitus, or obesity was found.

Similarly, the Veteran was afforded a clinical evaluation 
and physical examination in April 1974 prior to entering the 
ALARNG.  The clinical evaluation was normal, and no evidence 
of a nervous condition, tinnitus, or obesity was found.  The 
Veteran was afforded another clinical evaluation and 
physical examination in June 1978.  Although no evidence of 
a nervous condition or tinnitus was found at that time, it 
was noted that the Veteran was overweight.  The Veteran was 
placed on a weight management program thereafter.  

Subsequent physical examinations conducted in July 1979, 
August 1980, June 1984, and November 1984 documented the 
Veteran's struggles with weight management.  However, no 
evidence of a nervous condition or tinnitus was found.  The 
Veteran was also afforded a clinical evaluation and physical 
examination in August 1986 prior to discharge from the 
ALARNG.  The clinical evaluation was essentially normal and 
no evidence of a nervous condition or tinnitus was found.  
The Veteran was, however, noted to be overweight.  

The Veteran filed a Social Security Disability benefits 
claim in December 1994.  He stated at that time that "my 
right knee is wore out.  Had surgery not the same - cant 
stand."  It was noted at that time that the Veteran worked 
at a steel plant.  The Veteran was awarded disability 
benefits, effective November 16, 1994, as a result of DJD 
and obesity.  No references to either of the Veteran's 
periods of service were contained in these documents.   

The Veteran testified before the undersigned VLJ in November 
2007 that he was treated for a nervous condition by a 
psychiatrist while stationed in Germany.  The Veteran was 
unable to recall what diagnosis, if any, he received at that 
time.  He also reported that he was treated for obesity 
following discharge from service, and noticed ringing in the 
ears and balance problems beginning in 1959.  At another 
point in the hearing, the date he noticed ringing was in 
1989.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in May 2009.  The Veteran reported a 
past history of in-service noise exposure and stated that he 
experienced recurrent tinnitus for approximately the past 15 
years, most frequently when he was tired.  The duration of 
the tinnitus, according to the Veteran was "just a few 
minutes."  The Veteran also denied any post-service 
occupational or recreational noise exposure.  Following a 
review of the Veteran's claims file, the examiner concluded, 
based on her professional expertise and specialized 
training, that the Veteran's current tinnitus was "less 
likely" related to in-service noise exposure.  In support of 
this contention, the examiner noted that the Veteran 
indicated the onset of the tinnitus was many years after 
discharge from service, and specifically, 15 years prior to 
this examination.     

A.  Tinnitus

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for tinnitus.  Although the Veteran's STRs from his first 
period of service (i.e., August 1953 to May 1955) were lost 
or destroyed, the May 1955 separation examination was 
completely negative for a diagnosis of or treatment for 
tinnitus.  Similarly, STRs from the Veteran's period of 
service in the ALARNG were completely negative for a 
diagnosis of or treatment for tinnitus.

The first pertinent post-service evidence of record showing 
a diagnosis and/or treatment for tinnitus is dated May 2009, 
decades after discharge from his period of ALARNG service.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2003).  In this case, the lapse of decades between service 
and the first evidence of tinnitus is evidence against the 
Veteran's claim.  

Furthermore, although the Veteran has currently diagnosed 
tinnitus, there is no competent, probative medical evidence 
of record linking this condition to either of the Veteran's 
periods of service on a direct basis.  On the contrary, the 
May 2009 VA C&P examiner concluded that the Veteran's 
currently diagnosed tinnitus was "less likely" related to 
in-service noise exposure.

The Board is aware that the Veteran has expressed his 
opinion that the currently diagnosed tinnitus is related to 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has in the past held that lay testimony is 
competent regarding features or symptoms of injury or 
disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the tinnitus and its relationship 
to his periods of service, the Board finds that any such 
statements made by the Veteran in this regard are entitled 
to limited probative value since he lacks any medical 
training.  See 38 C.F.R. § 3.159(a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  
Furthermore, the Veteran neither cited to medical evidence 
of record nor provided a rationale to support the claimed 
contention.  

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997)).  Continuity of symptomatology may be established if 
(1) the condition was "noted" during service; (2) there is 
evidence of post-service continuity of the same 
symptomatology; and (3) there is medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96.  

With regard to the Veteran's tinnitus, he did not complain 
of symptoms of this condition at any time during either 
period of service.  Thus, this condition was not "noted" 
during service.  However, according to Charles v. Principi, 
16 Vet. App. 370, 374 (2002), the Veteran is competent to 
provide lay evidence of his experiencing ringing in the ears 
since service.  But, the Board finds that the Veteran's 
statements regarding continuity of symptomatology are 
entitled to no probative value, particularly where, as here, 
the Veteran has provided conflicting statements about the 
onset of his tinnitus.  For instance, the Veteran testified 
in November 2007 that he experienced ringing in the ears 
beginning in either 1959 or 1989.  On the other hand, the 
Veteran indicated at the time of the May 2009 VA C&P 
audiology examination that the onset of his tinnitus was 
approximately 15 years prior to the examination.  Moreover, 
even if he first noticed a ringing in his ears in 1959, this 
is years after his period of active duty and his statements 
as to continuity of symptoms are not credible as the 
National Guard and post-service private medical records 
contain no reference to such symptoms.  Accordingly, the 
Board finds that continuity of symptomatology is not shown.  

Furthermore, the Board finds the May 2009 VA C&P audiology 
examination report to be highly probative evidence on the 
issue of service connection, especially given examiner's 
professional training, specialized expertise, and 
observation that the onset of the Veteran's tinnitus was 
many years after discharge from service.  
 
In view of the absence of tinnitus in either period of 
service and the first suggestion of pertinent disability 
years after service, relating the Veteran's current tinnitus 
to service on a direct basis would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility, particularly 
where, as here, there is credible evidence of post-service 
occupational noise exposure.  See 38 C.F.R. § 3.102.  As 
previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury.  In this case, 
there is competent medical evidence showing diagnosed 
tinnitus, but the weight of the credible, probative evidence 
is against finding that the Veteran's current tinnitus is 
related to any period of active service.  Accordingly, the 
Board concludes that the Veteran's claim of service 
connection for tinnitus must be denied on a direct basis.

Since the Veteran is not entitled to service connection for 
tinnitus on a direct basis, the Board will next examine the 
Veteran's claim of service connection for tinnitus on a 
secondary basis.  To this end, the Board notes that the bulk 
of the Veteran's argument with respect to these claims is 
based on his belief that the currently diagnosed tinnitus is 
secondary to a nervous condition.  As noted above, service 
connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  Here, the Veteran is not 
entitled to service connection for tinnitus on a secondary 
basis because, as discussed below, the Veteran is not 
entitled to service connection for a nervous condition.  
Thus, the Board concludes that the Veteran's claim of 
service connection for tinnitus must be denied on a 
secondary basis. 

B.  Nervous Condition 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
service connection for a nervous condition.  The Veteran 
testified before the undersigned VLJ in November 2007 that 
he was treated for a nervous condition by a psychiatrist 
while stationed in Germany.  The Veteran was unable to 
recall what diagnosis, if any, he received at that time.  
Although the Veteran's STRs from his first period of service 
(i.e., August 1953 to May 1955) were lost or destroyed, the 
May 1955 separation examination was completely negative for 
a diagnosis of or treatment for a nervous condition.  There 
was also no evidence of such a condition within one year 
after separation from the Veteran's first period of service 
(i.e., August 1953 to May 1955).  Similarly, neither the 
STRs from the Veteran's period of service in the ALARNG nor 
post-service treatment records showed a diagnosis of or 
treatment for a nervous condition. 

The Court has in the past held that there must be a 
diagnosis of an underlying disability to establish a claim 
for service connection.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, none of the medical records showed that he was 
diagnosed as having a nervous condition at any time during 
the pendency of the claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).   

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury 
or disease.  In this case, there is no competent, probative 
medical evidence of a diagnosed nervous condition.  
Therefore, the Board concludes that the Veteran's claim of 
service connection for a nervous condition must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability.  Accordingly, the Board 
concludes that the Veteran's claim of service connection for 
a nervous condition is denied. 

C.  Obesity

The Veteran's obesity is well-documented in both STRs and 
post-service private treatment records.  Effective November 
16, 1994, the Veteran was awarded Social Security Disability 
benefits, in part because of his obesity.  However, the 
Board notes that there were no references to the Veteran's 
periods of military service contained in these documents, 
nor was there any evidence of record which linked or could 
be interpreted to link the obesity to either period of 
service. 

Furthermore, obesity is not a condition for which service 
connection can be granted.  See generally, 38 C.F.R. Part 4 
(VA Schedule for Rating Disabilities).  Under applicable VA 
regulations, the term "disability" refers to the average 
impairment in earning capacity resulting from diseases or 
injuries encountered as a result of or incident to military 
service.  38 C.F.R. § 4.1 (2009); See also, Allen, 7 Vet. 
App. at 448.  VA's rating schedule does not contemplate a 
separate disability rating for obesity and there exists no 
statutory or legal guidance to allow for such a 
consideration.  In this case, obesity is as an underlying 
symptom of a ratable disease or injury and not a condition 
for which service connection can be granted.  Thus, service 
connection for obesity is not warranted in this case.     

In the alternative, the Veteran alleges that his obesity is 
secondary to a nervous condition.  As discussed above, 
service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result 
of a service-connected disability.  In this case, however, 
the Veteran is not entitled to service connection for 
obesity on a secondary basis because he is not service-
connected for a nervous condition.  Thus, the Board 
concludes that service connection for obesity is not 
warranted on a secondary basis. 

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran  is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify 
the Veteran of the evidence and information that is 
necessary to reopen the claim and notify him of the evidence 
and information that is necessary to establish entitlement 
to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In light of the Board's decision to reopen the Veteran's 
service connection claims for lower left leg condition, 
bilateral hearing loss, and obesity, the Board finds that 
any notice errors with respect to the information and 
evidence needed to reopen these service connection claims 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

With regard to the Veteran's service connection claims for a 
nervous condition, tinnitus, and obesity, the duty to notify 
was satisfied in a letter sent to the Veteran in December 
2003.  The letter informed the Veteran of what evidence was 
required to substantiate these service connection claims on 
a direct and secondary basis and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also provided with notice, in March 2008, of the information 
and evidence needed to establish a disability rating and an 
effective date for the disabilities on appeal.  The 
Veteran's claims were subsequently readjudicated following 
this notice by way of a supplemental statement of the case 
(SSOC) issued in June 2009.

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issues has been 
obtained.  The Veteran's available service treatment and 
post-service treatment records were obtained.  The Veteran 
was further advised in November 2006 that his military 
records were missing or destroyed.  He was also afforded a 
VA examination with regard to his tinnitus claim.  

The Veteran was not, however, afforded VA examinations in 
connection with his service connection claims for a nervous 
condition or obesity.  The evidence of record is such that 
the duty to obtain medical examinations was not triggered in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There was no in-service evidence of a nervous 
condition, no evidence of such a condition within one year 
after discharge from the Veteran's first period of active 
service (i.e., August 1953 to May 1955) or any time during 
his ALARNG service, and no evidence of such a condition at 
any time during the pendency of the current claim.  See 
Brammer, supra.  Moreover, continuity of symptoms since the 
period of active service is not shown as the Board finds 
highly probative the National Guard and post-service records 
which do not show any complaints of nervous symptoms.  While 
the Veteran was treated in service for obesity, obesity is 
not a "disability" as defined by pertinent VA regulations 
for which compensation can be awarded.  

Moreover, there was no competent evidence of record that 
indicated that the Veteran's claimed nervous condition or 
obesity is or may be related to service.  The Board also 
finds that there is otherwise sufficient competent medical 
evidence of record to make a decision on the claim.  Thus, 
there is no requirement to obtain VA medical examinations in 
this case.  See McLendon, see also, Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show 
some causal connection between his disability and his 
military service).  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen a claim of entitlement 
to service connection for a lower left leg condition has 
been presented; to this extent, the appeal is reopened.
New and material evidence to reopen a claim of entitlement 
to service connection for bilateral hearing loss has been 
presented; to this extent, the appeal is reopened.

New and material evidence to reopen a claim of entitlement 
to service connection for obesity has been presented; to 
this extent, the appeal is reopened.

Service connection for obesity is denied.

Service connection for a nervous condition is denied.

Service connection for tinnitus is denied.


REMAND

As noted above, the Board reopened the Veteran's claims of 
entitlement to service connection for a lower left leg 
condition and bilateral hearing loss, but unfortunately, 
another remand is required in this instance for additional 
evidentiary development.  Similarly, additional evidentiary 
development is also required for the Veteran's claim of 
entitlement to service connection for a right leg condition.  

In light of the Veteran's missing STRs, the Board finds 
credible the Veteran's statements that he injured his knees 
during a training exercise in Germany when he fell through 
the floor of a frame house (i.e., during his first period of 
service).  See Washington, supra.  

The Veteran in this case also had service in the ALARNG from 
April 1974 to December 1986.  To date, however, there has 
been no attempt made to identify the periods of active duty, 
ACDUTRA, or INACDUTRA contained therein.  Thus, the RO 
should contact the Alabama Adjutant General, and any other 
appropriate records agency, to undertake this development.  
Particular attention is directed to July 25, 1986, the date 
that the Veteran claimed to have injured his left leg.  See 
July 30, 1986 STR.  The Board also notes that subsequent 
STRs showed evidence of decreased auditory acuity.  

In March 1987, the Veteran sought private care from W. 
Stewart, M.D. for a right knee injury characterized by pain 
and catching.  The Veteran indicated that he fell on his 
right knee in December 1986 while at work.  He also provided 
a past surgical history significant for a bilateral 
arthroscopic menisectomy performed by "Dr. Williams."  The 
impression was DJD with a history of prior menisectomy, 
medial compartment, right knee, as well as chondromalacia of 
patella by history and x-ray.  

In March 1988, the Veteran underwent a right knee 
arthroscopy, as well as debridement and partial right knee 
menisectomy with high tibial valgus osteotomy and anterior 
compartment fasciotomy.  The Veteran's past surgical history 
was significant for a menisectomy for an old football 
injury.  The Board notes that the private treatment records 
from "Dr. Williams" are not of record and should be 
requested and obtained, if possible.

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
§ C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the RO should schedule the Veteran for 
a VA joints examination to determine the nature and etiology 
of the currently diagnosed right knee disability and its 
relationship to service, if any.  The RO should also 
schedule the Veteran for a VA joints examination to 
determine whether the Veteran has a currently diagnosed left 
knee disability, and if so, whether this disability is 
related to the Veteran's periods of service.

Additionally, the Board notes that the Veteran was diagnosed 
as having bilateral mild to moderately severe sensorineural 
hearing loss.  See May 2009 VA C&P examination report.  The 
Veteran should be afforded a VA examination to determine the 
nature and etiology of the currently diagnosed hearing loss 
and its relationship to service, if any. 

The RO should also provide the Veteran with a duty-to-inform 
notice that fully complies with the Veterans Claims 
Assistance Act (VCAA).  Specifically, the RO should provide 
the Veteran with complete VCAA notification and inform him 
of the type of information and evidence needed to 
substantiate a service connection claim for a lower left leg 
condition, a right leg condition, and bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he provide, or authorize VA 
to obtain any pertinent private treatment 
records from "Dr. Williams."  If no such 
records exist or the Veteran does not 
authorize VA to obtain them, information 
to that effect should be included in the 
claims file. 

2.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a lower 
left leg condition, a right leg condition, 
and bilateral hearing loss.

3.  The RO should contact the Alabama 
Adjutant General and any other appropriate 
agency for verification of all periods of 
the Veteran's Alabama Army National Guard 
service; including identifying all periods 
of active duty, inactive duty for training 
(INACDUTRA), and active duty for training 
(ACDUTRA) by day, month and year.  
Particular attention is directed to July 
25, 1986, the date that the Veteran sought 
care at sick call for a left leg injury.  

4.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA joints examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's current right knee disability is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the first period of active service (i.e., 
August 1953 to May 1955), particularly to 
the in-service injury he sustained during 
a training exercise in Germany when he 
fell through the floor of a frame house.  
The examiner is advised that the Board 
finds the Veteran's statements concerning 
the occurrence of this incident to be 
credible even though it is not supported 
by the evidence of record.  The examiner 
is also asked to comment on the 
significance of the Veteran's post-service 
work-related right knee injury in December 
1986, if any, in reaching this conclusion.  
The examiner must also state whether the 
Veteran reports a continuity of symptoms 
since service and acknowledge such 
statements made by the Veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion.

The examiner is also asked to express an 
opinion as to whether the Veteran has a 
currently diagnosed left knee disability.  
If so, the examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed left knee disability 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the first period of active service (i.e., 
August 1953 to May 1955), particularly to 
the in-service injury he sustained during 
a training exercise in Germany when he 
fell through the floor of a frame house.  
The examiner is advised that the Board 
finds the Veteran's statements concerning 
the occurrence of this incident to be 
credible even though it is not supported 
by the evidence of record.  The examiner 
must also state whether the Veteran 
reports a continuity of symptoms since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

If the examiner negatively answers the 
questions posed above with regard to the 
left knee only, the examiner is asked to 
express an opinion as to whether the 
Veteran had a left knee disability which 
undebatably preexisted the period Alabama 
Army National Guard service beginning in 
April 1974.  If so, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the left knee 
disability which occurred during service.  
Particular attention is directed to July 
25, 1986, the date that the Veteran 
claimed to have injured his left leg in 
service.  See July 30, 1986 Alabama Army 
National Guard STR.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is undebatably due to the natural 
progress of the disease.  If the examiner 
determines that the Veteran's left knee 
disability did not increase in severity 
during the Alabama Army National Guard 
service, the examiner should indicate as 
such.  

5.  The Veteran should also be afforded a 
VA audiology examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any testing should also be 
conducted at that time if deemed necessary 
by the examiner and the results of any 
testing done should be included with the 
findings from the VA examination.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed bilateral 
hearing loss is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of service 
in the Alabama Army National Guard, and 
specifically to a period of active duty, 
ACDUTRA, or INACDUTRA.  The examiner must 
provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


